DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 and 04/21/2021 is being considered by the examiner.


Claim Objections
Claim 17 is objected to because of the following informalities:  
In claim 17, line 1, where it says “The apparatus of claim 16,…” should be --The system of claim 16,…--.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 1-6 and 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 14-20 of U.S. Patent No. 10,877,679 in view of Yanamanamanda et al. (US 9,236,133). 
Claim 1 of the present application corresponds to claim 10 of the ‘679 patent, where “An apparatus…” corresponds to claim 10, lines 1 of the ‘679 patent; “a controller internal to a memory device…” corresponds to claim 10, line 2 of the ‘679 patent; “maintaining a status of a last written page…” corresponds to claim 10, lines 2-4 of the ‘679 patent; “determine, from page map information and the status of the last…” corresponds to claim 10, lines 8-12 of the ‘350 patent.
Patent ‘679 does not explicitly teach wherein the controller is not responsible for logical to physical address translation for the memory device.
However, Yanamanamanda et al. teaches wherein the controller is not responsible for logical to physical address translation for the memory device (see Fig. 1; logical-to-physical translation circuitry 112. Logical-to-physical translation circuitry 112 can be used (e.g., during a programming operation performed on the memory devices) to map a logical address associated with a data entry to a physical address in the memory devices.  Yanamanamanda et al. also teach wherein each of the logical-to-physical translation circuitry 112 can be external to the controller (i.e., wherein the controller is not responsible for logical to physical address translation)).


Claim 2 of the present application corresponds to claim 11 of the ‘679 patent, where “wherein the memory device is a component…” corresponds to claim 11, lines 1-4 of the ‘679 patent.

Claim 3 of the present application corresponds to claim 12 of the ‘679 patent, where “wherein the bus is associated…” corresponds to claim 12, lines 1-3 of the ‘679 patent.

Claim 4 of the present application corresponds to claim 14 of the ‘679 patent, where “wherein the page map information includes…” corresponds to claim 14, lines 1-2 of the ‘679 patent.

Claim 5 of the present application corresponds to claim 15 of the ‘679 patent, where “wherein the status of the last written page includes…” corresponds to claim 15, lines 2-3 of the ‘679 patent; “wherein the controller is configured…” corresponds to claim 15, lines 4-6 of the ‘679 patent.



Claim 16 of the present application corresponds to claim 17 of the ‘679 patent, where “A system…” corresponds to claim 17, line 1 of the ‘679 patent; “a host…” corresponds to claim 17, line 9 of the ‘679 patent; “a system controller coupled to the host…” corresponds to claim 17, lines 9-12 of the ‘679 patent; “a memory device coupled…” corresponds to claim 17, lines 2 and 9-10 of the ‘679 patent; “a plurality of blocks configured to store…” corresponds to claim 17, lines 3-4 of the ‘679 patent;  “controller…” corresponds to claim 17, line 5 of the ‘679 patent; “wherein the controller is configured  to: maintain a status of the last written pages…” corresponds to claim 17, lines 5-8 of the ‘679 patent; and “responsive to the read request, select a read trim set…” corresponds to claim 17, lines 13-18 of the ‘679 patent.
Patent ‘679 does not explicitly teach wherein the host is configured to a provide, to the memory device, a read request for a partially written block of the memory device.
However, Yanamanamanda et al. teaches wherein the host is configured to a provide, to the memory device, a read request for a partially written block of the memory device (see column 6, line 25 and claim 9; read requests can originate from the host 102)
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by patent ‘679 to include the above mentioned to improve the performance of the device (see Yanamanamanda, column 12, lines 14-29).




Claim 18 of the present application corresponds to claim 19 of the ‘679 patent, where “wherein the read request includes a block identifier…” corresponds to claim 19, lines 2-3 of the ‘679 patent.

Claim 19 of the present application corresponds to claim 19 of the ‘679 patent, where “wherein the system controller is unaware of whether a block identifier…” corresponds to claim 19, lines 4-6 of the ‘679 patent.

Claim 20 of the present application corresponds to claim 20 of the ‘679 patent, where “wherein the page map information includes page maps…” corresponds to claim 20, lines 1-3 of the ‘679 patent.

Claims 1-9 of U.S. Patent 10,877,679 contains every element of claims 7-15 of the instant application and as such anticipates claims 7-15 of the instant application.
Claim 7 of the present application corresponds to claim 1 of the ‘679 patent, where “A method…” corresponds to claim 1, line 1 of the ‘679 patent; “maintaining a status of a last written page…” corresponds to claim 1, lines 2-4 of the ‘679 patent; and “determine, from page map information and the status of the last…” corresponds to claim 1, lines 8-11 of the ‘350 patent.

Claim 8 of the present application corresponds to claim 2 of the ‘679 patent, where “providing a read request for the page…” corresponds to claim 2, lines 1-5 of the ‘679 patent.

Claim 9 of the present application corresponds to claim 3 of the ‘679 patent, where “wherein providing the read request…” corresponds to claim 3, lines 1-3 of the ‘679 patent.

Claim 10 of the present application corresponds to claim 4 of the ‘679 patent, where “comprising providing the read request…” corresponds to claim 4, lines 1-4 of the ‘679 patent.

Claim 11 of the present application corresponds to claim 5 of the ‘679 patent, where “wherein the status of the last written…” corresponds to claim 5, lines 1-3 of the ‘679 patent; and “wherein the page map information includes…” corresponds to claim 5, lines 4-5 of the ‘679 patent.

Claim 12 of the present application corresponds to claim 6 of the ‘679 patent, where “wherein determining the read trim…” corresponds to claim 6, lines 1-2 of the ‘679 patent; “whether memory cells to which…” corresponds to claim 6, lines 3-4 of the ‘679 patent; and “a programming status of memory cells coupled…” corresponds to claim 6, lines 5-7 of the ‘679 patent.

Claim 13 of the present application corresponds to claim 7 of the ‘679 patent, where “comprising performing a read request…” corresponds to claim 7, lines 1-4 of the ‘679 patent.

Claim 14 of the present application corresponds to claim 8 of the ‘679 patent, where “wherein maintaining the page map information…” corresponds to claim 8, lines 1-5 of the ‘679 patent.
Claim 15 of the present application corresponds to claim 9 of the ‘679 patent, where “receiving, from the system controller, a write command…” corresponds to claim 9, lines 2-4 of the ‘679 patent; “maintaining with the controller an indication…” corresponds to claim 9, lines 5-6 of the ‘679 patent; “receiving, from the system controller, a read command…” corresponds to claim 9, lines 7-9 of the ‘679 patent; “comparing the block identifier to the indication…” corresponds to claim 9, lines 10-11 of the ‘679 patent; and “responsive to determining that the block identifier matches…” corresponds to claim 9, lines 12-14 of the ‘679 patent.

Claims 1-4, 6-7 and 9-15 of U.S. Patent 10,423,350 contains every element of claims 1-14 of the instant application and as such anticipates claims 1-14 of the instant application.
Claim 1 of the present application corresponds to claim 9 of the ‘350 patent, where “An apparatus…” corresponds to claim 9, line 1 of the ‘350 patent; “a controller internal to a memory device…” corresponds to claim 9, lines 3-4 of the ‘350 patent; “maintaining a status of a last written page…” corresponds to claim 9, lines 5-7 of the ‘679 patent; “determine, from page map information and the status of the last…” corresponds to claim 9, lines 8-14 of the ‘350 patent; and “wherein the controller is not responsible…” corresponds to claim 9, lines 20-22 of the ‘350 patent.



Claim 3 of the present application corresponds to claim 11 of the ‘350 patent, where “wherein the bus is associated…” corresponds to claim 11, lines 1-3 of the ‘350 patent.

Claim 4 of the present application corresponds to claim 13 of the ‘350 patent, where “wherein the page map information includes…” corresponds to claim 13, lines 1-2 of the ‘350 patent.

Claim 5 of the present application corresponds to claim 14 of the ‘350 patent, where “wherein the status of the last written page includes…” corresponds to claim 14, lines 1-2 of the ‘679 patent; “wherein the controller is configured…” corresponds to claim 14, lines 2-6 of the ‘350 patent.

Claim 6 of the present application corresponds to claim 15 of the ‘350 patent, where “wherein the status of the last written page corresponding…” corresponds to claim 15, lines 1-4 of the ‘350 patent.

Claim 7 of the present application corresponds to claim 1 of the ‘350 patent, where “A method…” corresponds to claim 1, line 1 of the ‘350 patent; “maintaining a status of a last written 

Claim 8 of the present application corresponds to claims 1 and 2 of the ‘350 patent, where “providing a read request for the page…” corresponds to claim 1, lines 5-6 and 15-19; and claim 2, lines 3-5 of the ‘350 patent.

Claim 9 of the present application corresponds to claim 2 of the ‘350 patent, where “wherein providing the read request…” corresponds to claim 2, lines 1-3 of the ‘350 patent.

Claim 10 of the present application corresponds to claim 3 of the ‘350 patent, where “comprising providing the read request…” corresponds to claim 3, lines 5-8 of the ‘350 patent.

Claim 11 of the present application corresponds to claim 4 of the ‘350 patent, where “wherein the status of the last written…” corresponds to claim 4, lines 1-4 of the ‘350 patent; and “wherein the page map information includes…” corresponds to claim 4, lines 4-6 of the ‘350 patent.

Claim 12 of the present application corresponds to claim 4 of the ‘350 patent, where “wherein determining the read trim…” corresponds to claim 4, lines 6-8 of the ‘350 patent; “whether memory cells to which…” corresponds to claim 4, lines 9-10 of the ‘350 patent; and “a programming status of memory cells coupled…” corresponds to claim 4, lines 11-13 of the ‘350 patent.

Claim 13 of the present application corresponds to claim 6 of the ‘350 patent, where “comprising performing a read request…” corresponds to claim 6, lines 1-5 of the ‘350 patent.

Claim 14 of the present application corresponds to claim 7 of the ‘350 patent, where “wherein maintaining the page map information…” corresponds to claim 7, lines 1-5 of the ‘350 patent.

Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12 and 14-16 of U.S. Patent No. 10,423,350 in view of Yanamanamanda et al. (US 9,236,133). 
Claim 16 of the present application corresponds to claim 16 of the ‘350 patent, where “A system…” corresponds to claim 16, line 1 of the ‘350 patent; “a host…” corresponds to claim 16, line 2 of the ‘350 patent; “a system controller coupled to the host…” corresponds to claim 16, lines 2-3 and 9-11 of the ‘350 patent; “a memory device coupled…” corresponds to claim 16, lines 12-14 of the ‘350 patent; “a plurality of blocks configured to store…” corresponds to claim 16, lines 12-14 of the ‘350 patent;  “controller…” corresponds to claim 16, line 12-15 of the ‘350 patent; “wherein the controller is configured  to: maintain a status of the last written pages…” corresponds to claim 16, lines 15-19 of the ‘350 patent; and “responsive to the read request, select a read trim set…” corresponds to claim 16, lines 20-26 of the ‘350 patent.
Patent ‘350 does not explicitly teach wherein the host is configured to a provide, to the memory device, a read request for a partially written block of the memory device.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by patent ‘350 to include the above mentioned to improve the performance of the device (see Yanamanamanda, column 12, lines 14-29).
Claim 17 of the present application corresponds to claim 16 of the ‘350 patent, where “wherein the controller is configured to receive…” corresponds to claim 16, lines 5-8 and 20-21 of the ‘350 patent.

Claim 18 of the present application corresponds to claim 18 of the ‘350 patent, where “wherein the read request includes a block identifier…” corresponds to claim 18, lines 1-2 of the ‘350 patent.

Claim 19 of the present application corresponds to claim 18 of the ‘350 patent, where “wherein the system controller is unaware of whether a block identifier…” corresponds to claim 18, lines 2-5 of the ‘350 patent.

Claim 20 of the present application corresponds to claim 19 of the ‘350 patent, where “wherein the page map information includes page maps…” corresponds to claim 19, lines 1-3 of the ‘305 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yanamanamanda et al. (US 9,236,133) in view of view of Lee et al. (US 2013/0051148).
With respect to claim 1, Yanamanamanda et al. teaches a controller internal to a memory device  (see Fig. 1, controller 108 internal to memory system 108) configured to: maintain a status of a last written page corresponding to a partially written block (see column 4, line 65-67 and column 5, lines 1-2; storing, by the logical-to-physical translation circuitry (112), information in a table).
wherein the controller is not responsible for logical to physical address translation for the memory device (see Fig. 1; logical-to-physical translation circuitry 112. Logical-to-physical translation circuitry 112 can be used (e.g., during a programming operation performed on the memory devices) to map a logical address associated with a data entry to a physical address in the memory devices.  Yanamanamanda et al. also teach wherein each of the logical-to-physical translation circuitry 112 can be external to the controller (i.e., wherein the controller is not responsible for logical to physical address translation)).
Yanamanamanda et al. does not teach  determine, from page map information and the status of the last written page, a read trim set to use to read a page of the partially written block.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Yanamanamanda et al. to include the above mentioned to improve reading of partially written blocks (see Lee, page 2, paragraph 38).

With respect to claim 2, Yanamanamanda et al. wherein the memory device is a component of a solid state drive (SSD) (see column 2, lines 53-56; SSD) and is coupled to a system controller of the SSD via a bus (see Fig. 1 and column 2, lines 53-62; host (i.e., controller) is coupled to controller 108).

With respect to claim 4, Yanamanamanda et al. teaches wherein the page map information includes a page programming order (see column 4, lines 63-66; column 5, lines 5-10;  logical-to-physical translation circuitry 112 can   translate  logical address to a physical address and simultaneously determine whether the physical address is in a block that is    partially programmed (e.g., according    to status information identified as part of an address translation process), wherein the status information includes whether or not a physical block is partially programmed and an indication of a last written page in a physical block).

claim 5, Yanamanamanda et al. teaches wherein the status of the last written page includes a page number (see column 4, lines 56-66; physical block number (PBN) can include an indication of status…Some examples of status information include whether or not a physical block is partially programmed and an indication of the last written page in a physical block), and 
wherein the controller is configured to determine a location of the page relative to the last written page based on the page programming order (see column 3, lines 15-17; column 4, lines 33-38 and column 5, lines 17-26; logical-to-physical translation circuitry 112 can determine whether a physical address is within a threshold number of physical addresses from a last written page in the block that is partially programmed. Such determinations can be made by the logical-to-physical translation circuitry 112 before a read command corresponding to the read request is issued to the memory devices).

With respect to claim 6, Yanamanamanda et al. teaches wherein the status of the last written page corresponding to the partially written block includes a page identifier and an indication as to an amount of programming of the last written page (see column 4, lines 63-66; status information includes whether or not a physical block is partially programmed and an indication of a last written page in a physical block).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yanamanamanda et al. (US 9,236,133) and Lee et al. (US 2013/0051148) as applied to claims 1 and 2 above, and further in view of Kamphenkel et al. (US 2011/0102636).
claim 3, Yanamanamanda et al. and Lee et al. do not teach wherein the bus is associated with an Open NAND Flash Interface (ONFI) structure.
However, Kamphenkel et al. teaches wherein the bus is associated with an Open NAND Flash Interface (ONFI) structure (see page 3, paragraph 24, lines 1-2).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the apparatus taught by Yanamanamanda et al. and Lee et al. to include the above mentioned because input data rate of the storage is not unnecessarily reduced by reading and writing partial pages (see Kamphenkel, page 3, paragraph 23).


Claim 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Yanamanamanda et al. (US 9,236,133) in view of view of Leidel et al. (US 2015/0356022) and in further view of Lee et al. (US 2013/0051148).
With respect to claim 7, Yanamanamanda et al. teaches maintaining a status of a last written page see column 4, line 65-67 and column 5, lines 1-2; storing, by the logical-to-physical translation circuitry (112), information in a table) and page map information corresponding to a partially written block (see column 4, lines 20-35; logical-to-physical translation circuitry 112 can be used (e.g., during a programming operation performed on the memory devices 110-1, . . . , 110-N) with a controller internal to a memory device (see Fig. 1, controller 108 internal to memory system 108); and 
Yanamanamanda et al. does not teach determining, with the controller without interaction with a system controller that is responsible for logical to physical address translation for the 
However, Leidel et al. teaches a channel controller, external to the memory device 110, comprising a translation component which can be used to perform address translation functions for system (see Fig. 1 and page 3, paragraph 30).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yanamanamanda et al. to include the above mentioned to optimize access to memory devices by controlling access to respective memory channels (see Liedel, page 3, paragraph 30). 
Yanamanamanda et al. does not teach determining, with the controller without interaction with a system controller, a read trim set to use to read a page of the partially written block from the page map information and the status of the last written page.
However, Lee et al. teaches wherein if a page 12 has not yet been programmed, then read levels might be used; and if neighboring memory cells on the same word line have been programmed but neighboring memory cells on the same bit line are not programmed, then the read levels (Vra", Vrb", Vrc”) may be used (see Figs. 8C, 9C and 11; page 6, paragraphs 88 and page 7, paragraph 100).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yanamanamanda et al. and Leidel et al. to include the above mentioned to improve reading of partially written blocks (see Lee, page 2, paragraph 38).

claim 8, Yanamanamanda et al. teaches providing a read request for the page of the partially written block to the memory device without communicating to the system controller that the read request corresponds to the partially written block (see column 4, lines 31-40; logical-to-physical translation circuitry 112 can translate an LBA to physical location in memory devices. This allows the host (i.e., memory controller) to ignore the physical characteristics of the memory devices (i.e., host is unaware of the status of written pages)).

With respect to claim 9, Yanamanamanda et al. teaches wherein providing the read request comprises providing a block identifier and a page identifier to the memory device (see column 4, lines 41-58; block address and number; and page number).

With respect to claim 10, Yanamanamanda et al. teaches providing the read request to the memory device responsive to a host-initiated read request corresponding to a particular logical block address (see column 6, line 25 and claim 9; read requests can originate from the host 102 (i.e., controller)).

With respect to claim 11, Yanamanamanda et al. teaches wherein the status of the last written page includes a page number corresponding to the last written page (see column 4, lines 56-66; physical block number (PBN) can include an indication of status…Some examples of status information include whether or not a physical block is partially programmed and an indication of the last written page in a physical block), and 
wherein the page map information includes a programming order of pages written to the partially written block (see column 10, line 43; order of programming).

With respect to claim 12, Yanamanamanda et al. and Leidel et al. do not teach wherein determining the read trim set comprises determining at least one of. whether memory cells to which the page is written are fully programmed; and a programming status of memory cells coupled to an access line adjacent to an access line to which the page is written.
However, Lee et al. teaches wherein if neighboring memory cells on the same word line have been programmed but neighboring memory cells on the same bit line are not programmed, then read levels (Vra”, Vrb”, Vrc”) may be used (see Fig. 9C and page 7, paragraph 88).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yanamanamanda et al.  and Leidel et al. to include the above mentioned to improve reading of partially written blocks (see Lee, page 2, paragraph 38).


With respect to claim 13, Yanamanamanda et al. and Leidel et al. does not teach performing a read of the page of the partially written block using the determined read trim set without interaction with the system controller.
However, Lee et al. teaches wherein if a page 12 has not yet been programmed, then read levels might be used; and if neighboring memory cells on the same word line have been programmed but neighboring memory cells on the same bit line are not programmed, then the read levels (Vra", Vrb", Vrc”) may be used (see Figs. 8C, 9C and 11; page 6, paragraphs 88 and page 7, paragraph 100).


With respect to claim 14, Yanamanamanda et al. teaches maintaining the page map information comprises maintaining page map information corresponding to a number of different programming process page mappings including at least two different two- pass programming process page mappings (see column 4, line 65-67 and column 5, lines 1-2; storing, by the logical-to-physical translation circuitry (112), information in a table) corresponding to a number of different programming process page mappings including at least two different two- pass programming process page mappings (see column 9, lines 64-67; a number of adjusted read signal levels (423-1, 423-2, 423-3) can be used in response to determining that a page is partially programmed).

With respect to claim 15, Yanamanamanda et al. teaches receiving, from the system controller, a write command to the memory device, wherein execution of the write command results in the partially written block (see column 10, lines 50-58); 
maintaining with the controller an indication of the partially written block (see column 4, lines 56-66; physical block number (PBN) can include an indication of status…Some examples of status information include whether or not a physical block is partially programmed and an indication of the last written page in a physical block); 

comparing the block identifier to the indication of the partially written block (see column 17-20; logical-to-physical translation circuitry 112 can determine whether a physical address is within a threshold number of physical addresses from a last written page in the block that is partially programmed). 
Yanamanamanda et al. and Leidel et al. do not explicitly teach responsive to determining that the block identifier matches the indication of the partially written block, determining the read trim set.
However, Lee et al. teaches whrein if a page 12 has not yet been programmed, then read levels might be used; and if neighboring memory cells on the same word line have been programmed but neighboring memory cells on the same bit line are not programmed, then the read levels (Vra", Vrb", Vrc”) may be used (see Figs. 8C, 9C and 11; page 6, paragraphs 88 and page 7, paragraph 100).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the method taught by Yanamanamanda et al. and Leidel et al. to include the above mentioned to improve reading of partially written blocks (see Lee, page 2, paragraph 38).


With respect to claim 16, Yanamanamanda et al. teaches a host (see Fig. 1, host 102); and 

a plurality of blocks configured to store pages of data (see column 48-52; memory devices 110-1, . . . , 110-N can include a number of arrays of memory cells (e.g., non-volatile memory cells). The memory cells can be grouped, for instance, into a number of blocks including a number of physical pages); and a controller (see Fig. 1, controller 108 internal to memory system 108),
 wherein the host is configured to a provide, to the memory device, a read request for a partially written block of the memory device (see column 6, line 25 and claim 9; read requests can originate from the host 102),and 
wherein the controller is configured to: maintain a status of last written pages corresponding to partially written blocks (see column 4, lines 56-66; physical block number (PBN) can include an indication of status…Some examples of status information include whether or not a physical block is partially programmed and an indication of the last written page in a physical block) and page map information corresponding to partially written blocks (see column 4, lines 56-66; physical block number (PBN) can include an indication of status…Some examples of status information include whether or not a physical block is partially programmed and an indication of the last written page in a physical block).
Yanamanamanda et al. does not teach a system controller coupled to the host and configured to perform logical to physical address translation; and responsive to the read request, select a read trim set to read a page of data of the partially written block based on the status of the last written page and page map information corresponding to the partially written block without interaction with the system controller.

It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Yanamanamanda et al. to include the above mentioned to optimize access to memory devices by controlling access to respective memory channels (see Liedel, page 3, paragraph 30). 
Yanamanamanda et al. does not teach responsive to the read request, select a read trim set to read a page of data of the partially written block based on the status of the last written page and page map information corresponding to the partially written block without interaction with the system controller.
However, Lee et al. teaches wherein if a page 12 has not yet been programmed, then read levels might be used; and if neighboring memory cells on the same word line have been programmed but neighboring memory cells on the same bit line are not programmed, then the read levels (Vra", Vrb", Vrc”) may be used (see Figs. 8C, 9C and 11; page 6, paragraphs 88 and page 7, paragraph 100).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system taught by Yanamanamanda et al. and Leidel et al. to include the above mentioned to improve reading of partially written blocks (see Lee, page 2, paragraph 38).

claim 17, Yanamanamanda et al. does not explicitly teach wherein the controller is configured to receive the read request for the partially written block from the system controller.
However Yanamanamanda et al. teaches wherein controller 108 ca receive requests originated by the host (see column 6, line 25 and claim 9).
It would have been obvious to a person having ordinary skill in the art to which said subject matter pertains before the effective filing date of the claimed invention to have modified the system to include the above mentioned to improve the performance of the device (see Yanamanamanda, column 12, lines 14-29).

With respect to claim 18, Yanamanamanda et al. teaches wherein the read request includes a block identifier and a page identifier (see column 4, lines 41-58; block address and number; and page number).

With respect to claim 19, Yanamanamanda et al. teaches wherein the system controller is unaware of whether a block identifier of the read request corresponds to the partially written block when providing the read request (see column 4, lines 31-40; logical-to-physical translation circuitry 112 can translate an LBA to physical location in memory devices. This allows the host (i.e., memory controller) to ignore the physical characteristics of the memory devices (i.e., host is unaware is block is partially written block)).

With respect to claim 20, Yanamanamanda et al. teaches wherein the page map information includes page maps corresponding to at least two different two-pass programming processes (see .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cho et al. (US 9,564,233). Cho et al. teaches an open block source bias adjustment for an incompletely programmed block of a nonvolatile storage device.
Sun et al. (US 2014/0359202). Sun et al. teaches reading voltage calculation in solid state storage devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/ARACELIS RUIZ/Primary Examiner, Art Unit 2139